NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1355-21

STATE OF NEW JERSEY,

          Plaintiff-Appellant,

v.

CINDY KEOGH and
DAVID KEOGH,

          Defendants-Respondents,

and

RYAN D. KEOGH,

     Defendant.
__________________________

                   Submitted May 23, 2022 – Decided June 28, 2022

                   Before Judges Messano, Accurso and Rose.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Somerset County, Indictment No. 19-05-
                   0288.

                   Annmarie Taggart, Acting Somerset County
                   Prosecutor, attorney for appellant (Paul H. Heinzel,
            Special Deputy Attorney General/Acting Assistant
            Prosecutor, of counsel and on the brief).

            Brynn Giannullo, attorney for respondent Cindy
            Keogh.

            Mazraani & Liguori, LLP, attorneys for respondent
            David Keogh (Jeffrey S. Farmer, on the brief).

PER CURIAM

      This is the second time we have granted the State of New Jersey leave to

appeal from an interlocutory order entered by the Law Division in this

prosecution surrounding the January 9, 2019 shooting death of Terrence

Coulanges. In our prior decision, we reversed the court's order denying the

State's motion to sever the murder charge against defendant Ryan Keogh, from

the charges brought against his parents, defendants Cindy and David Keogh.

State v. Keogh, No. A-1623-20 (App. Div. July 22, 2021) (slip op. at 2). The

charges against Cindy and David 1 — hindering apprehension, endangering an

injured victim, and multiple counts of false swearing — are premised on their

alleged conduct and statements they made to law enforcement following the




1
   Because all defendants share the same last name, we refer to them by their
first name throughout this opinion to avoid confusion. We intend no disrespect
by this informality.
                                                                        A-1355-21
                                      2
shooting at the family's Bound Brook residence.       We detailed the State's

contentions in our prior opinion and need not repeat them here. Id. at 3–15.

       Contemporaneous with our consideration of the State's prior appeal, the

Law Division judge conducted evidentiary hearings pursuant to N.J.R.E. 104(c)

on the State's motion to admit defendants' recorded statements to law

enforcement officers made on the evening of the shooting. The judge concluded

the State could introduce Ryan's statements, but he suppressed statements made

by Cindy and David, reasoning they "were made during a custodial interrogation

without Miranda2 warnings having been issued." We granted the State leave to

appeal from the judge's August 20, 2021 order suppressing Cindy's and David's

statements, and the judge's November 30, 2021 order denying the State's motion

for reconsideration.

                                       I.

       We summarize the evidence adduced by the State at the multi-day

N.J.R.E. 104(c) hearing, particularly as it pertains to the statements made by

Cindy and David.

       At approximately 7:36 p.m., Officer Philip Gatti of the Bound Brook

Police Department was dispatched to the Keoghs' home on a report of "shots


2
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                                                         A-1355-21
                                       3
fired" at an intruder on the property with one person injured. Arriving in

minutes, he saw Cindy, who had called 9-1-1, standing at the edge of the

driveway. Cindy said a family friend who had lived with the Keoghs at a point

in the past was shot outside the carriage house behind the main residence. Cindy

said her husband and son were still inside the home. Gatti ordered Cindy to call

David and Ryan out of the house so police could investigate and secure the

scene. Cindy made the call on her cell phone; David and Ryan emerged and

were directed to keep their hands raised in the air as they walked to the end of

the driveway, where police patted down both men.

      South Bound Brook Officer Jason Kreideweis testified as the men walked

to the end of the driveway, Ryan stated, without being questioned, "there was

possibly someone still shot in the backyard on the porch and may still be in

possession [of] a handgun." The statement prompted several officers to draw

their weapons as they proceeded to the rear of the main house. Gatti soon

learned Ryan had shot Coulanges. Officers approached the carriage house and

saw Coulanges lying on the porch. They secured the handgun that was nearby

and placed handcuffs on Coulanges, who was non-responsive to their

resuscitation efforts.




                                                                          A-1355-21
                                       4
      Middlesex Police Officer Scott Mulford arrived at the Keogh home at 7:42

p.m. and was "told to stand by with [Ryan and his parents]." Mulford said "at

no point did [he] think [he] had to supervise them."       Bound Brook Police

Lieutenant Richard Colombaroni, the ranking officer at the scene, explained

things were "still very much evolving" as he arrived, "[s]o [he] just asked that

an officer stand by with [the Keoghs]. Especially, at that point believing that

someone had tried to enter their home. Make sure they are okay. Make sure

they are safe and secure." Colombaroni said only Coulanges was "in custody."

      Mulford engaged in small talk with the Keoghs, but "when [he] realized

what was going on at the scene," he asked them to please refrain from talking

among themselves. Although testifying he never ordered the Keoghs not to

"speak to each other," Mulford's report stated, "It should be noted that I had to

advise all parties to remain silent and not to converse with each other multiple

times." Mulford said Cindy asked "once or twice if she could go in the house

[to] get a coat," but he told her she could not enter the house because it was an

active crime scene. Mulford said no one otherwise asked to leave the driveway.

      The authorities promptly applied for search warrants for the main house,

the carriage house, and three vehicles on the premises used by defendants.

Police transported the Keoghs to headquarters in separate police vehicles to be


                                                                           A-1355-21
                                       5
interviewed and provide statements, since the interviews could not be conducted

in the residence, and defendants were not permitted to use their cars. All

defendants arrived at the station within minutes of leaving the Keoghs' home.

Kreideweis testified Cindy "actually [gave him] directions . . . to get out of the

section of town that [defendants] live[d] in and back to Bound Brook Police

Department."

      Detective Randy Sidorski of the Somerset County Prosecutor's Office

Major Crimes Unit interviewed each defendant in the company of other

detectives. Defendants were separated from each other before Sidorski arrived,

with Cindy in the lobby, Ryan in an interview room, and David in a secondary

interview room. Sidorski testified that separation of witnesses is "commonplace

in any investigation . . . [because i]t maintains the integrity of the investigation."

Sidorski knew Coulanges was fatally shot, and he had "no reason to doubt . . .

at that point" all preliminary accounts indicating Ryan shot Coulanges in self-

defense.

      Sidorski first recorded Cindy's statement after escorting her from the

lobby to the interview room and moving David to the lobby. Sidorski explained,

"Typically, in any investigation [police] would start with the 9-1-1 caller in

terms of interview" sequence. Sidorski testified Cindy agreed to answer his


                                                                                A-1355-21
                                          6
questions, was cooperative, coherent, and had no trouble communicating.

Cindy's interview lasted approximately twenty-five minutes, and thereafter,

another detective ushered Cindy back to the lobby and brought David in for his

interview.

      Sidorski testified he wanted to speak to David to "ascertain his

involvement, especially after Cindy said [during her interview] that she called

David at some point." Sidorski regarded David as "[a] witness" and did not

know if he was at the residence during the shooting. Sidorski said David agreed

to answer all his questions, and the interview was "[c]onversational." David's

interview began at 9:46 p.m. and ended eighteen minutes later at 10:04 p.m.

      Ryan was separately interviewed last after he was given Miranda

warnings.    The judge concluded Ryan "made [his] statements knowingly,

intelligently and voluntarily and there was no police coercion . . . during the

interview. . . . The statements made by Ryan are plainly admissible."

      After Cindy and David provided their statements, Colombaroni met them

in the lobby, which he described as a space in the municipal building that the

Police Department "cohabitated" with other departments. The lobby was open

to the public during business hours but secured after hours with access li mited




                                                                          A-1355-21
                                       7
by the police dispatcher who could "buzz" people in and out. Cindy and David

were unrestrained, sitting outside the dispatcher's window.

        Someone told Colombaroni "the Keoghs were inquiring of the status of

what was occurring with Ryan[,] and they were concerned." Colombaroni spoke

with them in the lobby. Cindy and David "asked what was going on with Ryan,"

and Colombaroni said he "knew nothing further at th[at] point other than the

investigation was active." Because their interviews were over, Colombaroni

told Cindy and David "if they would like to leave, they were free to leave." They

wished to stay, however, pending further information about their son.

        Police were executing the search warrants for the Keogh property before

Ryan's interview was completed at approximately 2:00 a.m.           Colombaroni

escorted all three defendants back to their home to collect some things, but since

the scene was still being processed, defendants were unable to remain in their

home.

        After further investigation, which we detailed in our prior opinion, see

Keough, slip op. at 4–8, 13–15, and more than one month later, on February 13,

2019, Ryan was charged with Coulanges' murder. Cindy and David were both

charged the following day. Defendants did not call any witnesses nor testify at

the hearing.


                                                                            A-1355-21
                                        8
      In the written decision that accompanied his August 20, 2021 order

suppressing Cindy's and David's statements, the judge determined they "were in

custody for the purposes of Miranda." The judge found the couple "never left

the line of sight of the officers and were subject to numerous commands . . . that

left them no other option but to comply with these commands." The judge

further found defendants were driven to police headquarters, were unable to

"drive their own vehicles or report to the police station at another time." He

noted although "the Keoghs were free to leave after they gave their statements[,]

. . . they were still subject to further police supervision because the police were

executing a search warrant on their residence[,] and they could not enter their

home." The judge rejected the State's contention that Miranda warnings were

not required because Cindy and David were "treated as witnesses and not

suspects," observing, "that is not the test. The test is whether a reasonable

person, in the defendant's position, would feel free to leave."

      Additionally, the judge found Cindy and David "were subject to a

custodial interrogation for Miranda purposes." The judge said, "The test [wa]s

whether the police used actions or words that the police should have known were

reasonably likely to elicit an incriminating response from the suspect." He

concluded "the police should have known that questioning an individual about


                                                                             A-1355-21
                                        9
a dead body that was found on their property with none of the residents injured[]

could likely elicit an incriminating response."

      In denying the State's motion for reconsideration, the judge's written

opinion accompanying the order said he "remain[ed] convinced that Cindy and

David were in custody because the totality of the circumstances show that a

reasonable person in their position would not feel free to leave. . . . The police

conduct in this case was equivalent to a formal arrest." Regarding whether

Cindy's and David's statements were the product of "custodial interrogation,"

the judge reasoned, "Since the police asked questions about the crime and knew

that at least one of the Keoghs was involved, they should have [M]irandized

Cindy . . . and David." He found that questioning Cindy and David in their

driveway and at the police station, i.e., "at different locations," increased the

investigators' "expectation of receiving an incriminating response."

                                       II.

      Before us, the State reiterates the arguments it made before the Law

Division judge. It contends Cindy and David were neither in custody nor

interrogated and, therefore, Miranda did not apply. Additionally, the State

argues that Miranda cannot be applied "to suppress new crimes committed

during police interviews." Defendants counter by arguing the judge properly


                                                                            A-1355-21
                                       10
assessed the facts, which were largely undisputed, and correctly applied Miranda

to suppress the statements investigators secured without providing the requisite

warnings.

      We agree with the State that Cindy and David were not subjected to

custodial interrogation. We therefore reverse.

      "[O]ur review requires that we 'defer to the factual findings of the trial

court . . . supported by sufficient evidence in the record,' because a trial court's

decision is influenced by the opportunity to hear and see the witnesses." State

v. Gonzalez, 249 N.J. 612, 628 (2022) (quoting State v. Hubbard, 222 N.J. 249,

262 (2015)). "When, as here, we consider a ruling that applies legal principles

to the factual findings of the trial court, we defer to those findings but review de

novo the application of those principles to the factual findings." State v. Hinton,

216 N.J. 211, 228 (2013) (citing State v. Harris, 181 N.J. 391, 416 (2004)); see

also State v. A.M., 237 N.J. 384, 396 (2019) ("An appellate court owes no

deference, however, to 'conclusions of law made by lower courts in suppression

decisions.'" (quoting State v. Boone, 232 N.J. 417, 426 (2017))).

      It is axiomatic that "the protections provided by Miranda are only invoked

when a person is both in custody and subjected to police interrogation."

Hubbard, 222 N.J. at 266 (citing State v. P.Z., 152 N.J. 86, 102 (1997)).


                                                                              A-1355-21
                                        11
"Essentially, 'Miranda turns on the potentially inquisitorial nature of police

questioning and the inherent psychological pressure on a suspect in custody.'"

Ibid. (quoting P.Z., 152 N.J. at 102).

      The determination of whether a person is in custody is "fact-sensitive,"

requiring a "'case-by-case approach, in which the totality of the circumstances

must be examined.'" State v. O'Neal, 190 N.J. 601, 622 (2007) (quoting State v.

Godfrey, 131 N.J. Super. 168, 175–77 (App. Div. 1974)); see also State v. Stott,

171 N.J. 343, 364 (2002) ("Whether a suspect has been placed in custody is fact-

sensitive and sometimes not easily discernible."). "[C]ustody in the Miranda

sense does not necessitate a formal arrest, nor does it require physical restraint

in a police station, nor the application of handcuffs, and may occur in a suspect's

home or a public place other than a police station." Hubbard, 222 N.J. at 266

(alteration in original) (quoting P.Z., 152 N.J. at 103).

      "The critical determinant of custody is whether there has been a

significant deprivation of the suspect's freedom of action based on the objective

circumstances, including the time and place of the interrogation, the status of

the interrogator, the status of the suspect, and other such factors." Id. at 266–67

(quoting P.Z., 152 N.J. at 103). However, "[i]f the questioning is simply part of

an investigation and is not targeted at the individual because she or he is a


                                                                             A-1355-21
                                         12
suspect, the rights provided by Miranda are not implicated."           Id. at 266

(alteration in original) (emphasis added) (quoting State v. Timmendequas, 161

N.J. 515, 614–15 (1999)).

      Here, in determining Cindy and David were in "custody," the judge gave

unwarranted legal significance to the interaction between defendants and police

at the scene of the homicide. It is well-recognized that "[t]he rights set forth in

Miranda are not implicated 'when the detention and questioning is part of an

investigatory procedure rather than a custodial interrogation.'" State v. Smith,

307 N.J. Super. 1, 9 (App. Div. 1997) (emphasis added) (quoting State v.

Pierson, 223 N.J. Super. 62, 66 (App. Div. 1988)). The undisputed testimony at

the hearing was that the situation at defendants' home was "dynamic," with

police trying to discern exactly what happened and to ensure the Keoghs' safety.

See, e.g., State v. Smith, 374 N.J. Super. 425, 434–36 (App. Div. 2005) (holding

"on-the-scene questioning" by officers responding to a domestic violence call

was "not custodial interrogation" requiring Miranda warnings).

      The judge gave similar undue weight to the fact that Cindy and David

were separated for the drive to, and while at, police headquarters. In State v.

Purnell, we rejected the defendant's claim of ineffective assistance of trial

counsel for failing to move to suppress a statement the defendant made to police


                                                                             A-1355-21
                                       13
shortly after the murder victim was found in the defendant's backyard. 310 N.J.

Super. 407, 420–22 (App. Div. 1998), rev'd on other grnds, 161 N.J. 44 (1999).

The "[d]efendant, his fiancée, and their children were taken to headquarters to

give formal statements after defendant gave a preliminary and clearly voluntary

oral statement to the investigating detectives at his home." Id. at 421–22. In

concluding trial counsel was not ineffective for failing to file a meritless motion

to suppress, we said: "The fact that [the defendant] and his fiancée were

separated at headquarters, presumably so that they could not confer before

giving their statements, did not mean that defendant was in custody. He was at

headquarters only for a short period and then was permitted to leave." Id. at

422.

       We note that here, Cindy and David were affirmatively told they were free

to leave after providing their statements, but both chose to stay until Ryan had

completed his statement. And, while such assurances by police that one is free

to leave are not necessarily dispositive of whether an interrogee is in "custody,"

see, e.g., Godfrey, 131 N.J. Super. 175–76, that Cindy, David and Ryan all left

the stationhouse that night is important when considering the totality of

circumstances. See State v. McLaughlin, 310 N.J. Super. 242, 250 (App. Div.

1998) (concluding the defendant was not in custody by noting among other


                                                                             A-1355-21
                                       14
factors his ability to leave after each day of interrogation by investigators and

return to his motel room); see also Pierson, 223 N.J. Super. at 67 ("The

determinative consideration is whether a reasonable innocent person in such

circumstances would conclude that after brief questioning he or she would or

would not be free to leave." (citing United States v. Booth, 669 F.2d 1231, 1235

(9th Cir. 1981))). Investigators did not arrest Ryan, Cindy, and David until more

than one month later and only after further investigation provided the necessary

probable cause.

      Lastly, by noting defendants were unable to return home because their

cars and home were subject to the simultaneous execution of search warrants,

the judge mistakenly "placed too much emphasis on circumstances that the

officer[s] neither controlled or exploited."   Smith, 374 N.J. Super. at 436.

Police were investigating a homicide that occurred only hours earlier at the

property, and it is obvious that possible tampering or contamination of evidence

required security of the site and the vehicles. Considering all the attendant

circumstances, Cindy and David were not in custody when they provided their

statements to Sidorski.

      Even if we are mistaken in this regard, the judge erred in determining the

statements were the product of custodial "interrogation." "[M]ere investigative


                                                                           A-1355-21
                                      15
questioning directed at an individual who is not a suspect does not implicate

Miranda." Hubbard, 222 N.J. at 271 (citing Timmendequas, 161 N.J. at 614–

15); see also P.Z., 152 N.J. at 102 ("Miranda turns on the potentially inquisitorial

nature of police questioning and the inherent psychological pressure on a suspect

in custody." (emphasis added) (citing Miranda, 384 U.S. at 445–58)). Video

recordings of the actual statements made by Cindy and David show the

interviews were clearly conversational, non-confrontational and investigative in

nature. The judge did not find otherwise.

      Instead, the judge seemingly focused on that branch of precedent dealing

not with express questioning by police, but rather the "functional equivalent of

interrogation." In re A.A., 240 N.J. 341, 352 (quoting Rhode Island v. Innis,

446 U.S. 291, 300–01 (1980)). In that regard, "interrogation [for purposes of

Miranda] refers to 'any words or actions on the part of the police (other than

those normally attendant to arrest and custody) that the police should know are

reasonably likely to elicit an incriminating response from the suspect.'" Id. at

353 (quoting Innis, 446 U.S. at 301). Here, the judge concluded "the police

should have known that questioning an individual about a dead body that was

found on their property with none of the residents injured, could likely elicit an

incriminating response."


                                                                              A-1355-21
                                        16
      However, nothing in this record suggests the investigators anticipated

their questioning was "reasonably likely to elicit" facts that could incriminate

Cindy or David in the homicide police were investigating. In fact, the statements

Cindy and David provided never did.             The judge appears to have

misapprehended the thrust of Innis and our Court's adoption of its principles.

      In sum, we agree with the State that Cindy and David were not subjected

to custodial interrogation, and it was legal error for the judge to suppress the

statements obtained from them by investigators on the night of the homicide.

Given his erroneous conclusion, the judge did not address whether the State

demonstrated beyond a reasonable doubt the statements given by Cindy and

David were voluntarily made and not the product of having their wills

overborne. See, e.g., State v. L.H., 239 N.J. 22, 27 (2019) ("To ensure that law

enforcement officers turn square corners, New Jersey's jurisprudence requires

that the State 'prove the voluntariness of a [statement to law enforcement]

beyond a reasonable doubt.'" (quoting State v. Galloway, 133 N.J. 631, 654

(1993))). We opt to exercise original jurisdiction pursuant to Rule 2:10-5 and

conclude on the record presented, the State met its burden of proof.




                                                                           A-1355-21
                                      17
      As a result of our conclusions, we need not address the State's novel

alternative argument that Miranda does not apply to "crimes committed during

police interview."

      Reversed and remanded to the trial court for further proceedings. We do

not retain jurisdiction.




                                                                       A-1355-21
                                    18